Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                  Case No. 1:18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

         Plaintiff,
  v.

  MANUEL V. FEIJOO; and
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,

        Defendants.
  ______________________________________/




               PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



  KENNETH P. HAZOURI                          BART R. VALDES
  Trial Counsel                               Florida Bar Number: 323380
  Fla. Bar No. 019800                         bvaldes@dsklawgroup.com
  khazouri@dsklawgroup.com                    DSK LAW GROUP
  lquezada@dsklawgroup.com                    de Beaubien, Simmons, Knight,
  ANDREW S. BALLENTINE                        Mantzaris & Neal, LLP
  Fla. Bar No. 118075                         609 West Horatio Street
  aballentine@dsklawgroup.com                 Tamp a, Florida 33606
  skuharske@dsklawgroup.com                   Telephone: (813) 251-5825
  de Beaubien, Simmons, Knight,               Facsimile: (813) 254-1063
  Mantzaris & Neal, LLP                       Attorneys for Plaintiff
  332 North Magnolia Avenue
  Orlando, Florida 32801
  Telephone: (407) 422-2454




                                              1
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 2 of 22



         Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“State

  Farm Mutual”), by counsel and pursuant to Local Rule 7.1, hereby files this Memorandum of

  Law in opposition to the Motion for Summary Judgment (the “Motion”) [Doc. 67] of

  Defendants, MANUEL V. FEIJOO (“Feijoo”) and MANUEL V. FEIJOO, M.D., P.A. (the

  “Clinic”), (collectively, the “Defendants”) and in support thereof states as follows:

  I.     DEFENDANTS’ MOTION IS BASED ON A PROFFERED LEGAL STANDARD FOR
         DETERMIING IF THEY VIOLATED FDUTPA THAT DIRECTLY CONTRAVENES
         BINDING PRECEDENT FROM THE ELEVENTH CIRCUIT AND WAS
         EXPLICITLY REJECTED BY THIS COURT IN CIRCUMSTANCES NEARLY
         IDENTICAL TO THIS CASE.
         Defendants’ essential arguments in support of their request for summary judgment on

  State Farm Mutual’s claim for a traditional FDUTPA violation are set forth in Sections I.A.2.

  and II. of their Motion. [Doc. 67, pp. 5 – 12] The first of these sections describes the alleged

  factual basis for their Motion. The second one sets forth Defendants’ proffered legal standard for

  determining if they committed a traditional FDUPTA violation, which they then apply to their

  alleged facts to conclude they have not done so. As explained below, Defendants’ proposed legal

  standard is based entirely on State Farm Mutual’s (alleged) subjective mental state, which is

  irrelevant to its FDUTPA claim under the governing law.

         On the factual side, Defendants assert that State Farm Mutual learned of their deceptive

  use of CPT codes before paying the Clinic’s medical bills at issue in this case. [Doc. 67, pp. 5 –

  7] In other words, Defendants allege that State Farm Mutual’s subjective mental state was such

  that it had knowledge of their deceptive billing practices before paying those bills. Defendants

  allege State Farm Mutual gained this knowledge by deposing Feijoo and the Clinic’s office

  manager, Anielka Castillo (“Castillo”), in PIP suits involving a single patient and PIP claim. The

  two depositions of Feijoo were taken in 2011, years before he performed any of the evaluations



                                                   2
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 3 of 22



  on the insureds at issue in this case. [Doc. 72-1, p. 9 - 17] Likewise, none of the depositions

  involved any patient, medical service, medical bill, or PIP claim at issue in this case. [Aff. of J.

  Fuller attached as Ex. “A” to Plaintiff’s Response to Defendants’ Statement of Material Facts]

         Defendants put forth two additional sources of State Farm Mutual’s purported knowledge

  of their deceptive billing practices. The first is an investigation or “project” regarding the

  Defendants that State Farm Mutual opened in in August 2011 and closed in October 2012

  without further action. This project closed years before Feijoo performed any of the patient

  evaluations at issue in this case. Defendants also assert that State Farm Mutual gained knowledge

  of their billing practices through a second project it opened in December 2015, which led to its

  filing of this lawsuit.1 [Doc. 67, pp. 7 - 8] Defendants explain that before publicly alleging they

  had violated FDUTPA, State Farm Mutual conducted an exhaustive investigation of their billing

  practices to ensure it was on very firm ground in making those allegations.2 Here, Defendants are

  correct.

         Defendants also contend, however, that based on the above-described depositions and the

  2011 and 2015 projects, State Farm Mutual should have earlier ceased paying the Clinic’s

  deceptive medical bills, for which it demanded payment under threat of litigation. The Clinic’s

  policy is to sue State Farm Mutual anytime, and every time, it does not pay PIP benefits based on

  the full amount of the Clinic’s charges. [Doc. 71-1, pp. 261, 273-74] Defendants also ignore the

  fact that they received, and have enjoyed the benefits of, approximately $200,000 State Farm


  1
    Ignoring the three-plus year period from October 2012 to December 2015 when State Farm
  Mutual did not have a project opened on them, Defendants incorrectly state that the company
  investigated them “in the 8 years leading up to the filing of this lawsuit,” and they repeat this
  incorrect assertion throughout their Motion. [Doc. 67, pp. 1, 8, 15]
  2
   Had State Farm Mutual filed suit shortly after opening its December 2015 project, Defendants
  would undoubtedly be here asserting that it did so prematurely after only cursory investigation.


                                                   3
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 4 of 22



  Mutual has paid them on Subject Claims. Summarized, their position is: “Shame on you State

  Farm Mutual for paying us $200,000 for the deceptive CPT codes we submitted and demanded

  that you pay under threat of litigation; you should have known better.” The law does not

  countenance such a perverse, illogical, and inequitable position, and this is where Defendants’

  Motion clearly fails.

         Section II. of the Motion begins by correctly stating that the legal standard for

  determining if Defendants committed a traditional FDUTPA violation is whether the manner in

  which they billed State Farm Mutual for CPT codes 99204, 99214, 99215, 95851, and 76140

  “was likely to deceive a consumer acting reasonably in the same circumstances.” [Doc. 67, p. 8]

  Defendants, however, then commit the fatal error of arguing that State Farm Mutual’s subjective

  mental state, including its (alleged) subjective knowledge of the Clinic’s deceptive billing

  practices, is one of the “circumstances” to be considered under this standard. Put differently,

  Defendants argue that the hypothetical “reasonable consumer” must be deemed to share State

  Farm Mutual’s mental state, and to know what State Farm Mutual subjectively knows about

  Defendants’ billing practices, when determining if the “reasonable consumer” would have likely

  been deceived by them. As explained below, this argument incorrectly converts the standard for

  determining the existence of a traditional FDUTPA violation from an objective standard to a

  subjective one.

         Defendants’ argument directly contravenes the binding precedent of Carriuolo v. General

  Motors Co., 823 F. 3d 977 (Fla. 2016), which clearly holds that an objective standard is used to

  determine if the FDUTPA defendant’s practices were “likely to deceive a consumer acting

  reasonably in the same circumstances.” In Carriuolo, purchasers of a 2014 Cadillac CTS filed a

  class action in this Court alleging General Motors (“GM”) violated FDUTPA by including



                                                 4
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 5 of 22



  deceptive information about safety ratings in “Monroney” stickers affixed to the windows of the

  vehicles offered for sale at dealerships. 823 F. 3d at 981 – 82. The stickers incorrectly stated that

  the 2014 Cadillac CTS had five star ratings in certain safety categories when, in fact, it had no

  such safety ratings. Id. After this Court certified a class of vehicle purchasers and lessees for

  prosecution of the FDUPTA claim, GM appealed to the Eleventh Circuit. Id.

         On appeal, GM argued the class was incorrectly certified because individual factual

  issues predominated over those common to the class. Id. at 985. In support of this argument, GM

  asserted that its liability to each class member under FDUTPA was dependent on his or her

  individual level of subjective knowledge of the incorrect safety ratings in the Monroney stickers.

  Id. More specifically, the court explained GM’s argument by stating “General Motors points out

  that some class members may have known that the safety ratings were inaccurate. . . .” Id.

  (emphasis supplied). The court then flatly rejected this argument:

                 But these objections do not defeat the district court’s determination that
         common questions predominate. Because a plaintiff asserting a FDUTPA claim
         “need not show actual reliance on the representation or omission at issue,” Davis,
         776 So.2d at 973, the mental state of each class member is irrelevant. In Davis,
         the First District Court of Appeal of Florida recognized that the absence of a
         reliance requirement means “the impediment to class litigation that exists for
         multiple intrinsic fraud claims does not exist” in FDUTPA cases. Id. Thus,
         General Motors is incorrect to suggest that the plaintiffs must prove that every
         class member saw the sticker and was subjectively deceived by it. As the district
         court correctly observed, these arguments simply seek a reliance inquiry by
         another name. Instead, under FDUTPA, the plaintiff must only establish three
         objective elements: (1) a deceptive act or unfair practice; (2) causation; and (3)
         actual damages. City First Mortg. Corp., 988 So.2d at 86. Here, the first FDUTPA
         element is amenable to class-wide resolution: the factfinder must only determine
         whether a Monroney sticker that inaccurately states a vehicle had received perfect
         safety ratings in three categories would deceive an objectively reasonable
         observer when in fact no safety ratings had been issued.

  Id. at 985 - 86 (italicized emphasis in original; underlined emphasis supplied). GM also

  challenged class certification on the grounds that the class representatives were inadequate



                                                   5
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 6 of 22



  because the class members “may have had varying levels of sophistication and access to

  information at the time of lease or purchase.” Id. at 989 – 90. Rejecting this argument, the court

  reiterated that “[a] class member’s subjective sophistication or knowledge is irrelevant because

  the liability inquiry states objective elements.” Id. at 990 (emphasis supplied). Based on these

  rulings, the court affirmed the order certifying the class. Id.

         Here, Defendants’ proffered legal standard for determining if their billing practices

  constitute a traditional FDUTPA violation flies directly in the face of Carriuolo’s above-quoted

  holdings. Carriuolo unequivocally states that the plaintiff’s mental state, including whether he or

  she actually knew about, or was subjectively deceived by, the defendant’s deceptive practices, is

  “irrelevant” to a FDUPTA claim. Without any mention of Carriuolo, Defendants argue that their

  submissions of CPT codes misrepresenting Feijoo’s medical services were not deceptive

  precisely because State Farm Mutual (allegedly) knew about those billing practices and was not

  subjectively deceived by them. Just like GM, Defendants’ “arguments simply seek a reliance

  inquiry by another name.” They clearly fail under Carriuolo.

         Feijoo and his Clinic are not the first medical providers to come before this Court and

  argue in the face of Carriuolo that their objectively deceptive billing practices do not constitute a

  FDUPTA violation because State Farm Mutual issued payments after learning of them. The

  defendants in State Farm Mutual Automobile Insurance Company v. Performance Orthopaedics

  & Neurosurgery, LLC, 315 F. Supp. 3d 1291 (S.D. Fla. 2019), made this same argument in a

  motion for summary judgment the Court rejected under Carriuolo.

         State Farm Mutual’s FDUTPA claim in Performance arose out of an “arrangement”

  between medical clinics employing physicians who performed surgeries on patients injured in

  auto accidents, and a hospital that provided the operating rooms and surgical supplies. Id. at



                                                     6
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 7 of 22



  1297. After the surgeries, the hospital issued invoices with inflated surgical facility charges and

  then sold the right to collect the invoices (i.e., accounts receivable) to the clinics for substantially

  less than their face amount. Id. For most procedures, the discounted amounts the clinics paid the

  hospital for the receivables were set forth in a pre-determined price list. Id. at 1298.

         After purchasing the right to collect the hospital’s inflated invoices, the clinics delivered

  them to attorneys representing the patients in auto-negligence claims. Id. at 1297. The attorneys

  then included the invoices in “demand packages” sent to State Farm Mutual in claims on which it

  provided liability coverage for the at-fault drivers, which demanded their payment as an element

  of damages. Id. The demand packages did not disclose that the clinics had purchased the

  hospital’s invoices at a steep discount. Id. In its lawsuit, State Farm Mutual alleged that the

  submission of the hospital’s inflated invoices without this disclosure violated FDUTPA and

  caused State Farm Mutual to pay excessive settlements of the auto-negligence claims. Id.

         Importantly, State Farm Mutual’s Multi-Claims Investigative Unit (“MCIU”)

  investigated the defendants’ “arrangement” before filing its FDUTPA claim against them. Id. at

  1298. The Performance court described the investigation and events therein as follows:

                 On March 12, 2013, State Farm’s Multi-Claim Investigative Unit
         (“MCIU”) learned that Calhoun was listed as the guarantor on the Metropolitan
         account ledger for a claim. In July 2013, MCIU began “Project Calhoun” to
         investigate the Arrangement. In November 2013, an initial Alert was distributed
         within State Farm regarding Project Calhoun. State Farm learned of the price list
         that set the amounts Calhoun paid Metropolitan for specific procedures and in
         March 2014, State Farm obtained a copy. State Farm transitioned all of the claim
         files involving Calhoun and Metropolitan to MCIU for review.

  Id. (record citations omitted).

         The defendants moved for summary judgment on the FDUPTA claim arguing that as a

  result of the above-described investigation, State Farm Mutual knew about their arrangement

  involving the inflated invoices when settling the patients’ auto-negligence claims. Id. at 1309.


                                                     7
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 8 of 22



  Under the heading of “Does State Farm’s Alleged Knowledge Preclude the FDUTPA Claim?,”

  the Court rejected this argument based on Carriuolo:

                 Defendants argue that State Farm failed to establish causation because
         State Farm knew of the Arrangement and adjusted its claims accordingly. As
         State Farm argues however, the FDUTPA requires only an objective inquiry
         because injury “is not determined by the plaintiffs’ subjective reliance on the
         alleged inaccuracy.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983, 985–86
         (11th Cir. 2016); Vazquez v. Gen. Motors, LLC, No. 17-cv-22209, 2018 WL
         447644, at *7 (S.D. Fla. Jan. 16, 2018) (Because the FDUTPA requires only an
         objective inquiry, it is immaterial whether plaintiff relied on defendant’s
         deceptive act or unfair practice). Indeed, a “party asserting a deceptive trade
         practice claim need not show actual reliance on the representation or omission at
         issue.” Carriuolo, 823 F.3d at 984. Thus, State Farm’s knowledge has no bearing
         on the FDUTPA claim.

  Id. at 1309 – 10 (emphasis supplied).

         Here, Feijoo and the Clinic have made the same summary-judgment argument that was

  rejected by this ruling in Performance. They allege that State Farm Mutual learned of their

  deceptive of use of CPT codes through depositions involving PIP claims not at issue in this

  lawsuit, an MCIU investigation that ended years before they submitted any of the bills at issue in

  this lawsuit, and a second MCIU investigation that led to the filing of this lawsuit. Just like the

  defendants in Performance, Feijoo and the Clinic then argue that State Farm Mutual’s payment

  of their medical bills with (alleged) knowledge of those billing practices defeats its FDUPTA

  claim. Performance could not be any clearer on this point. As stated therein, State Farm Mutual’s

  knowledge of Defendants’ deceptive billing practices “has no bearing on the FDUTPA claim”

  under Carriuolo. This Court should reach the same conclusion pursuant to Carriuolo and

  consistent with Performance.

         Even though Carriuolo is binding precedent, Defendants do not even cite, much less

  discuss, the opinion in their Motion. Defendants instead offer non-precedential decisions in

  support of their incorrect argument that the determination of whether they violated FDUTPA is


                                                  8
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 9 of 22



  based on State Farm Mutual’s subjective mindset, not an objective standard.

         Defendants’ lead case is Deere Construction, LLC v. CEMEX Construction Materials

  Florida, LLC, Case No. 15-24375-CIV-Altonga/O’Sullivan, 2016 WL 8542540 (S.D. Fla. Dec.

  1, 2016). They quote Deere for the following statement discussing the standard for determining

  the existence of a traditional FDUTPA violation: “The modification of ‘acting reasonably’ by ‘in

  the same circumstances’ indicates a hybrid standard that may be objectively established as to

  mindset but subjectively established as to context.” [Doc. 67, p. 9 quoting Deere at *3; emphasis

  supplied] Deere, in turn, quoted and adopted this statement from another district court decision

  issued five years before Carriuolo and also cited in Defendants Motion, In re Motions to Certify

  Classes Against Court Reporting Firms for Charges Relating to Word Indices, 715 F. Supp. 2d

  1265, 1282 (S.D. Fla. 2010) (“Court Reporting”). [Doc. 67, p. 9] Deere at *3. To the extent

  Deere and Court Reporting support Defendants’ incorrect arguments, they must give way to

  Carriuolo’s binding precedent, which governs the disposition of their Motion.

         Furthermore, the Eleventh Circuit has expressly ruled that the “hybrid standard” set forth

  in Court Reporting and Deere do not apply to a FDUTPA claim based on deception. Democratic

  Republic of the Congo v. Air Capital Group, LLC, 614 F. App’x 460 (11th Cir. 2015) In

  Democratic Republic, the defendants tried to defend a FDUTPA claim by arguing the plaintiff

  was “too sophisticated to fall for [their] deceits.” Id. at 469. The court ruled that this argument

  “builds on a flawed understanding of” FDUTPA because it is based on “a subjective standard of

  deceit.” Id. at 469 - 70. The court then further explained that a FDUTPA plaintiff’s burden is to

  instead prove that the defendant’s actions “would likely mislead the objective consumer acting

  reasonably in the circumstances.” Id. at 46 (emphasis supplied). In a later footnote, the court

  reiterated that the legal standard for determining if a defendant committed a traditional FDUTPA



                                                  9
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 10 of 22



   violation through the use of deception is purely objective and, in so doing, explicitly rejected the

   “hybrid standard” set forth in Court Reporting:

          Some courts have injected a subjective element into FDUTPA claims for unfair
          practices. See In re Motions to Certify Classes Against Court Reporting Firms for
          Charges Relating to Word Indices, 715 F. Supp. 2d 1265, 1277–80 (S.D. Fla.
          2010) (denying certification because lawyers could avoid unfair court-reporting
          fees better than other class members) . . . . We base our holding on ACG’s
          deceptive acts, however, and deception is judged from an objective point of view.
          See PNR, 842 So.2d at 777.

   Id. at 475 n. 7 (emphasis supplied). Based on these rulings, the court affirmed the judgment for

   the plaintiff on its FDUTPA claim. Id. at 475.

          As quoted above, Democratic Republic held that the hybrid objective/subjective standard

   discussed in Court Reporting and Deere, and advocated in Defendants’ Motion, does not apply

   in a FDUTPA claim based on deception. Just like the defendants’ arguments in Democratic

   Republic, the Clinic and Feijoo’s arguments here are incorrectly based on “a subjective standard

   of deceit” and, therefore, “a flawed understanding of” FDUTPA. Thus, Democratic Republic

   further establishes the absence of merit in Defendants’ Motion. See also State Farm Mut. Auto.

   Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1316 (S.D.

   Fla. 2017)(explaining that Democratic Republic “has made clear that FDUTPA does not require

   ‘subjective proof of deception’ wherein a ‘plaintiff could not secure FDUTPA relief’ solely

   because it ‘knew the defendant’s business well enough to manage the risk.’”)

          Assuming arguendo the hybrid objective/subjective standard discussed in Deere and

   Court Reporting applied to this case (it does not), Defendants’ arguments thereunder are

   meritless. To reiterate, under the hybrid standard a FDUTPA violation “may be objectively

   established as to mindset but subjectively established as to context.” (emphasis supplied)




                                                     10
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 11 of 22



   Defendants have completely ignored the objective portion of this standard even as their

   arguments fall squarely within it.

          The hybrid standard’s use of the term “mindset” refers to the FDUTPA plaintiff’s state of

   mind going into the subject transaction with the defendant, including any advance knowledge the

   plaintiff has regarding the defendant’s business practices through its own investigation or

   otherwise. Here, the transactions forming the basis of State Farm’s Mutual’s FDUTPA claim are

   Defendants’ submissions of the medical bills reporting the deceptive CPT codes. Defendants

   argue that at the time State Farm Mutual received those bills, its subjective mindset was such that

   it had advance knowledge of Defendants’ deceptive use of the CPT codes gleaned through

   depositions and investigations. This argument plainly fails under the hybrid standard, which does

   not permit consideration of State Farm Mutual’s subjective mindset, including its knowledge of

   Defendants’ billing practices.

          The subjective component of the hybrid standard relates to the “context” of the subject

   transaction itself, not the FDUPTA plaintiff’s state of mind going into it. Deere is illustrative.

   There, the court applied the hybrid standard and denied certification of a class action asserting a

   FDUTPA claim relating to fuel and environmental fees charged by the defendant, a seller of

   building materials. Deere at *2. The court explained that there was “variability in how customers

   interacted with Defendant’s sales representatives” in the course of the transactions that resulted

   in their being charged those fees, including whether the customers specifically negotiated the

   amount of them. Id. at *3. The court’s ruling did not involve any advance knowledge about the

   fees the customers may have had going into those transactions, which would fall under the

   objective portion of the hybrid standard. Thus, Deere lends no support to Defendants’ meritless

   arguments regarding State Farm Mutual’s purported knowledge of their billing practices.



                                                   11
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 12 of 22



          While it does not discuss or apply the hybrid standard, the material difference between

   the FDUTPA plaintiff’s “mindset” as he or she enters the transaction, and the “context” of the

   transaction itself, is also illustrated by the other decision proffered in Defendants’ Motion, Cold

   Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App’x 565 (11th Cir. 2009). [Doc. 67, p. 9]

   Preliminarily, Cold Stone is an unpublished, non-precedential opinion decided years before

   Carriuolo. To the extent Cold Stone can be construed as supporting Defendants’ arguments, it

   conflicts with, and must give way to, Carriuolo’s binding precedent. Regardless, a proper

   analysis of Cold Stone establishes that it is not supportive of them.

          In Cold Stone, husband-and-wife franchisees filed a FDUTPA claim against the

   franchisor based on alleged misrepresentations the franchisor’s agents made to them regarding

   their prospects for success in the franchise before they purchased it. Id. at 567. In reviewing a

   summary judgment for the franchisor, the court explained that “after the alleged

   misrepresentations were made, the [franchisees] were given and reviewed Cold Stone’s franchise

   agreement.” Id. (emphasis supplied). The court then ruled that based on the agreement’s detailed

   information and disclosures relevant to the franchisees’ prospects for success, it was “not likely

   that a consumer acting reasonably would have been deceived by” the earlier misrepresentations

   of the franchisor’s agents on this same topic. Id. at 567 – 68. Based on this ruling, the court

   affirmed the franchisor’s summary judgment on the FDUTPA claim. Id. at 569.

          The court’s ruling in Cold Stone was not based on any advance knowledge (i.e., mindset)

   the franchisees had of the franchisor’s business practices going into the franchise transaction. Id.

   at 567. On the contrary, the court’s affirmance of the summary judgment for the franchisor was

   based on information and disclosures contained in the franchise agreement -- the document

   memorializing and governing the terms of the parties’ business relationship. Moreover, the



                                                    12
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 13 of 22



   franchise agreement was given to the franchisees after the alleged misrepresentations were made

   to them and in the course of the transaction. Accordingly, Cold Stone does not support

   Defendants’ incorrect argument that State Farm Mutual’s (alleged) advance knowledge of their

   billing practices at the time it received the Clinic’s medical bills (i.e., its subjective mindset)

   renders them not deceptive or violative of FDUTPA.

          Even if one were to apply the hybrid’s subjective component of “context” to the instant

   case, the result remains the same. Most FDUTPA cases arise in the context of a voluntary

   transaction between the parties. For example, Carriuolo, involved voluntary purchases of cars,

   Cold Stone involved the voluntary purchase of a franchise, and Deere involved voluntary

   purchases of building materials. None of the plaintiffs in those cases had any obligation to buy

   the defendants’ products or otherwise do business with them.

          The “context” in which the instant case arose is much different. When State Farm Mutual

   receives a medical bill for PIP benefits, it operates under a legally imposed obligation to pay the

   bill within 30 days so long as it is compensable under Florida Statute § 627.736 (“§ 627.736”)

   and the policy. Fla. Stat. § 627.736(4)(b). If it does not do so, the bill becomes “overdue,” and

   State Farm Mutual is subjected to being sued by the provider for the unpaid PIP benefits. E.g.,

   United Auto. Ins. Co. v. Rodriguez, 808 So. 2d 82, 85 - 86 (Fla. 2001). As with all litigation, the

   outcome of a PIP suit is uncertain. Indeed, if any judgment for damages is entered against State

   Farm Mutual -- even a dollar -- it is hit with penalties that include the assessment of the

   attorneys’ fees incurred by the provider in the PIP suit. Id.; Ivey v. Allstate Ins. Co., 774 So. 2d

   679, 684 (Fla. 2000). State Farm Mutual can be 99.9% right about the compensability of a

   medical bill, and the .1% in which is wrong may cost it tens of thousands of dollars in attorneys’

   fees that far exceed the face amount of the disputed bill.



                                                    13
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 14 of 22



          Unlike the plaintiffs in Carriuolo, Cold Stone, Deere and other FDUPTA claims

   involving voluntary transactions, State Farm Mutual cannot choose to avoid doing business with

   Feijoo’s Clinic. Moreover, if State Farm Mutual has reason to believe a medical bill submitted

   by the Clinic is deceptive and not compensable, it cannot resolve this situation by simply

   deciding to not pay the bill. A non-payment can and will trigger a PIP suit from the Clinic, which

   exposes State Farm Mutual to the risk of litigation and the above-described penalties.

   Defendants’ argument that they did not violate FDUTPA because State Farm Mutual (allegedly)

   paid the bills with knowledge of their deceptive billing practices is based on the false premise

   that State Farm Mutual could simply choose not to pay them without consequence.

          The PIP statute and related statutes provide some counter-balance to the onerous payment

   obligations imposed on insurers. Section 627.736(5)(d) sets forth mandatory requirements for the

   form and content of medical bills, which include the obligation to report honest and accurate

   CPT codes. Bills not satisfying those requirements are not compensable. Section 627.736(5)(b)1.

   also relieves insurers of their payment obligations in various circumstances, including for bills

   (like the Clinic’s) that are unbundled or upcoded and contain false or misleading statements.

   Florida Statute § 817.234 provides protections by imposing criminal penalties for the submission

   of fraudulent insurance claims. Based on these statutes, the Clinic’s bills came to State Farm

   Mutual with a presumption that the CPT codes reported therein accurately described Feijoo’s

   medical services. Cf. Performance, 315 F. Supp. 3d. at 1303 (ruling that the defendant medical

   providers had a “statutory obligation of completeness” to provide the insurer with all material

   information relating to their claims). This presumption further establishes the absence of merit in

   Defendants’ arguments that they did not violate FDUTPA because State Farm Mutual knew

   about their deceptive billing practices.



                                                   14
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 15 of 22



          There is another important aspect of the “context” in which State Farm Mutual’s

   FDUPTA claim arose in this case -- Feijoo performed the patient evaluations behind closed

   doors in his office. By their very nature, those evaluations should vary from patient to patient as

   dictated by their individual conditions and medical needs. Accordingly, the only means by which

   State Farm Mutual could possibly determine and know if the CPT code charges in the Clinic’s

   bills accurately (or inaccurately) described Feijoo’s evaluations of each particular patient is to

   review a complete set of medical records of each evaluation.

          The Clinic did not, however, submit its complete medical records for each evaluation

   with its medical bills. [Doc. 71-1, pp. 101-103; Doc. 72-1, p. 5, ¶ 16] It only submitted the

   reports prepared by Feijoo that summarize the evaluations. [Doc. 71-1, pp. 101-103] Without the

   completed medical charts, State Farm Mutual could not possibly know if Feijoo had performed

   the services described by the CPT codes upon receiving the bills because other records therein

   could confirm that he did so. As explained above, the law significantly penalizes PIP insurers for

   making incorrect claims decisions based on incomplete information.

          The above facts establish that on their best day, Defendants’ argument is that State Farm

   Mutual should have suspected the Clinic’s bills were deceptive upon receiving them, and then

   performed an investigation that would have confirmed its suspicion. This argument imposes on

   State Farm Mutual a non-existent burden of proving reliance in its FDUTPA claim that is even

   more onerous than the actual burden of proving reliance in a fraud claim. As explained by the

   Florida Supreme Court, the plaintiff in a fraud claim “may rely on the truth of a representation,

   even though its falsity could have been ascertained had he made an investigation.” Besett v.

   Basnett, 389 So. 2d 995 (Fla. 1980); see also Butler v. Yusem, 44 So. 3d 102 (Fla.

   2010)(“Justifiable reliance is not a necessary element of fraudulent misrepresentation.”). Unlike



                                                   15
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 16 of 22



   the plaintiff in a fraud claim, State Farm Mutual does not have to prove it relied on the Clinic’s

   deceptive CPT codes because reliance is not an element of its FDUTPA claim. See supra quote

   of Carriuolo, p. 5. Acceptance of Defendants’ incorrect argument would, however, eviscerate

   this fundamental legal doctrine and perversely establish a requirement of proving reliance in a

   FDUTPA claim that is even greater than that in a fraud claim.

          For all of the above reasons, Defendants’ argument that they did not violate FDUTPA

   because State Farm Mutual (allegedly) knew about their deceptive billing practices is clearly

   meritless as a matter of law. Any subjective knowledge of the Clinic’s deceptive billing practices

   possessed by State Farm Mutual when it paid the Clinic’s bills is “irrelevant to,” and “has no

   bearing on,” its FDUTPA claim. See supra quotes of Carriuolo and Performance, pp. 6 and 8.

   II.    DEFENDANTS’ ARGUMENTS IN OPPOSITION TO STATE FARM MUTUAL’S
          PER SE FDUTPA CLAIM ARE DEVOID OF GERMANE LEGAL ANALYSIS AND
          ARE GROUNDED IN INCORRECT, CONSLUSORY AND/OR SELF SERVING
          ASSERTIONS THAT DO NOT AFFECT THE CLAIM’S VIABILITY.

          Section II.A.1. of the Motion sets forth Defendants’ arguments in opposition to State

   Farm Mutual’s claim that their billing practices constitute a per se FDUTPA violation. [Doc. 67,

   pp. 12 – 17] They begin by asserting that “as a last ditch effort,” State Farm Mutual’s Amended

   Complaint “suddenly adds an allegation of FDUTPA ‘per se’ in an obvious attempt to

   manufacture proof of a deceptive practice.” [Doc. 67, pp. 12 – 13; emphasis in original] One

   would think Defendants would ensure these aggressive statements are accurate before making

   them. Not so, as State Farm Mutual pled a per se FDUPTA claim in its original Complaint

   initiating this action. [Doc. 1, pp. 6 - 7, ¶ 25, p. 10, ¶ 36] Even if it had not done so, this would be

   meaningless. Plaintiffs may add new claims in an amended complaint.

          The remainder of Defendants’ arguments fare no better as they contain no germane legal

   analysis and are instead comprised of various statements, mischaracterizations, and innuendo


                                                     16
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 17 of 22



   that do not affect the viability State Farm Mutual’s per se FDUTPA claim. The running themes

   are Defendants’ self-serving and ultimately meaningless assertions that Feijoo did not believe his

   Clinic’s bills were deceptive, and State Farm Mutual is to blame for not alerting him to this fact.

          In this regard, Defendants assert that State Farm Mutual has “run away from any

   suggestion that” Feijoo engaged in fraudulent or intentional misconduct by explaining to the

   Court that it does not have prove Feijoo committed fraud in order to prevail on its traditional or

   per se FDUPTA claims. [Doc. 67, p. 13] This explanation does not somehow estop State Farm

   Mutual from offering proof that Feijoo acted fraudulently or intentionally, as Defendants

   apparently suggest without any supporting legal authority or reasoning.

          Relatedly, Defendants next assert that State Farm Mutual “has no evidence to prove that

   Dr. Feijoo ever intentionally or knowingly submitted CPT codes which were inaccurate.” [Doc.

   76, p. 15] This is incorrect. State Farm Mutual has filed the affidavit of its expert, Patrick Jacob,

   M.D., which opines that every one of the hundreds of medical bills the Clinic submitted over a

   four-year period reports false and misleading CPT codes. [Doc. 72-2] Based on this evidence, a

   jury could reasonably conclude that Feijoo fraudulently or “knowingly” (as defined in Florida

   Statute § 627.732(10)) engaged in this systematic course of deceptive conduct. See infra

   discussion of Fla. Stat. §§ 627.736(5)(b)1.c., p. 18.

          Perhaps most remarkably, Defendants assert in classically self-serving fashion that Feijoo

   “was entirely reasonable” in his purported belief the Clinic’s CPT code charges were proper

   because State Farm Mutual “never once reached out Dr. Feijoo to voice any concerns about his

   office’s general coding practices.” [Doc. 67, p. 16] In other words, Defendants maintain it was

   State Farm Mutual’s responsibility, not Feijoo’s, to ensure his Clinic did not send deceptive

   medical bills demanding payments from State Farm Mutual. These assertions are nonsensical.



                                                    17
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 18 of 22



          A proper legal analysis establishes that Defendants are not entitled to summary judgment

   on State Farm Mutual’s per se FDTUPA claim. It is fundamental law that State Farm Mutual

   does not have to prove Defendants committed fraud or intentional misconduct to prevail on it. In

   the seminal case of Rollins, Inc. v. Heller, the court explained this rule of law as follows:

                  Although the trial court found no fraud on Rollins’ part, such a finding is
          not necessary to sustain a violation under the FDUTPA. The legislature
          specifically provided that great weight was to be given to the federal courts’
          interpretations of the Federal Trade Commission Act. § 501.204(2). In D.D.D.
          Corp. v. Federal Trade Commission, 125 F. 2d 679, 682 (7th Cir. 1942), the court
          held “that the false, unfair or deceptive acts defined in the Federal Trade
          Commission Act need not be such as would constitute fraud.”

   454 So. 2d 580, 584 (Fla. Dist. Ct. App. 1984). Consistent with this holding, the Court’s Order

   on Defendants’ Motion to Dismiss explicitly rules that “State Farm [Mutual] correctly argues

   that it need not prove any ‘specific intent to defraud’ under FDUTPA. . . .” [Doc. 56, p. 5, n. 3]

          This ruling’s quotation of the phrase “specific intent to defraud” is taken from a

   discussion in State Farm Mutual’s Memorandum of Law in Opposition to Defendants’ Motion to

   Dismiss, which explains that “Defendants committed per se FDUPTA violations by repeatedly

   violating § 627.736(5)(b)1.c.” [Doc. 26, p. 5] This statute states that “[a]n insurer or insured is

   not required to pay a claim or charges . . . [t]o any person who knowingly submits a false or

   misleading statement relating to the claim or charges.” Fla. Stat. § 627.736(5)(b)1.c. State Farm

   Mutual’s Memorandum of Law further explained that as used in § 627.736(5)(b)1.c., the term

   “knowingly” is statutorily defined to mean “that a person, with respect to information, has actual

   knowledge of the information; acts in deliberate ignorance of the truth or falsity of the

   information; or acts in reckless disregard of the information, and proof of specific intent to

   defraud is not required.” Fla. Stat. § 627.732(10) (2014) (emphasis supplied). The Court drew its

   quote of the phrase “specific intent to defraud” in its above-described ruling from this definition,



                                                    18
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 19 of 22



   which is incorporated into § 627.736(5)(b)1.c.

          As such, the Court’s prior ruling implicitly recognizes that § 627.736(5)(b)1.c. may serve

   as a predicate statute for State Farm Mutual’s per se FDUTPA claim. This conclusion is entirely

   consistent with Florida Statute § 501.203(3)(c) (“§ 501.203(3)(c)”), which states that any “law,

   statute, rule, or ordinance which proscribes unfair methods of competition, or unfair, deceptive,

   or unconscionable acts or practices” may serve as a predicate for a per se FDUPTA violation.

   See also Performance, 315 F. Supp. 3d at 1300 (explaining that § 501.203(3)(c) lists the types of

   statutes that may serve as a predicate for a per se FDUTPA violation).

          Section 627.736(5)(b)1.c. proscribes “false or misleading statements” in medical bills

   submitted within PIP claims. Moreover, the 2003 legislation enacting § 627.736(5)(b)1.c. and

   other anti-fraud provisions such as § 627.736(5)(d) declares its purpose as follows:

          (2) The Legislature finds and declares that:
                                                  ***
           (g) It is further a matter of great public importance that, in order to protect the
          public's health, safety, and welfare, it is necessary to enact the provisions
          contained in this act in order to prevent PIP insurance fraud and abuse and to curb
          escalating medical, legal, and other related costs, and the Legislature finds that the
          provisions of this act are the least restrictive actions necessary to achieve this
          goal.

           (h) Therefore, the purpose of this act is to restore the health of the PIP insurance
          market in Florida by addressing these issues, preserving the no-fault system, and
          realizing cost-savings for all people in this state.

   Florida Session Law Service, Chapter 2003-411. See also Chiropractic One, Inc. v. State Farm

   Mut. Auto. Ins. Co., 92 So. 3d 871, 874 - 75 (Fla. Dist. Ct. App. 2012) Both the plain language of

   § 627.736(5)(b)1.c. and its legislatively declared purpose establish that it may serve as a

   predicate statute for a per se FDUTPA violation under § 501.203(3)(c).

          Performance further enforces this conclusion. There, the court ruled that a clinic’s

   violation of the Health Care Clinic Act (“HCCA”), Florida Statute § 400.990 et seq., by

                                                    19
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 20 of 22



   operating without a license constitutes a per se FDUTPA violation. 315 F. Supp. 3d at 1306

   (citing State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., Inc., 103 F. Supp. 3d 1343,

   1354 (S.D. Fla. 2015)). Performance also ruled that one commits a per se FDUTPA violation by

   violating Florida’s insurance fraud statute, Florida Statute § 817.234. Id. at 1307.

          Performance’s holding that a clinic’s violation of the HCCA constitutes a per se

   FDUTPA violation further establishes the folly of Defendants’ repeated assertions that Feijoo did

   not engage in fraudulent or intentional misconduct. A clinic owner does not have act

   fraudulently, intentionally, or even negligently to violate the HCCA. If his or her clinic operates

   without a license or an exemption from the HCCA’s licensing requirements, it violates the

   HCCA irrespective of owner’s intentions. As such, Performance’s designation of the HCCA as a

   predicate statute for a per se FDUTPA violation further confirms that intentional misconduct is

   not an element of a per se FDUTPA claim.

          It also clearly demonstrates that §§ 627.736(5)(b)1.c. and (5)(d) are predicate statutes for

   a per se FDUTPA violation. These statutes share the same purposes and policy as the HCCA,

   which is to protect the public from harm and excessive costs in the delivery of healthcare

   services. See p. 19, supra and Fla. Stat. § 400.990(2).

          Finally, Performance rules that Florida Statute § 817.234 is a predicate statute for a per

   se FDUPTA violation, and State Farm Mutual has pled this statute as an alternative basis for its

   per se FDUTPA claim. [Doc. 60, p. 31, ¶s 93 – 96] Dr. Jacob’s affidavit establishes the

   existence of triable issues of fact regarding whether Defendants violated this statute. For all of

   the above reasons, Defendants request for summary judgment on State Farm Mutual per se

   FDUTPA claim is meritless and should be denied.

   III.   STATE FARM MUTUAL’S FDUTPA CLAIM IS NOT BARRED BY THE
          VOLUNTARY PAYMENT DOCTRINE.


                                                    20
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 21 of 22




           Section II.B. of Defendants’ Motion asserts that State Farm Mutual’s FDUTPA claim is

   barred by the voluntary payment doctrine. Under no stretch of the imagination were State Farm

   Mutual’s payments to the Clinic on its medical bills “voluntary” for purposes of this doctrine.

   First, in order to apply the doctrine the payment must be made “with full knowledge of all the

   facts.” Markel Ins. Co. v. Amer. Safety Risk Retention Group, Inc., No. 3:15-cv-240-RV-CJK,

   2016 WL 10611374 at *4 (N.D. Fla. Aug. 3, 2016). State Farm Mutual did not have “full

   knowledge” that the Clinic’s medical bills were deceptive when it paid them because it did not

   have access to the Clinic’s complete medical records for Feijoo’s evaluations. See supra p. 15.

   Second, “a payment is deemed involuntary if it is made under ‘threat of litigation.’” Id. (quoting

   City of Key West v. Florida Keys Cmty. College, 81 So. 3d 494, 500 (Fla. 3d DCA 2012)). State

   Farm Mutual’s payments of the Clinic’s bills were made under threats of PIP suits. See supra pp.

   3 & 13. Finally, a payment is not “voluntary” if the payor may violate a statutory duty by not

   making it. See Id. Under § 627.736(4)(b), State Farm Mutual had a duty to pay the Clinic’s bills

   within 30 days of receiving them or risk being found in violation of this statute. See supra p. 13.

   IV.     DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON STATE
           FARM MUTUAL’S CLAIM FOR DECLARATORY RELIEF.

           Finally, Defendants’ Motion asserts that the Court should grant summary judgment on

   State Farm Mutual’s claim for declaratory relief because it “cannot prove that Dr. Feijoo

   ‘knowingly’ made false or misleading statements” in the Clinic’s bills for PIP benefits. [Doc. 67,

   p.18] As explained above in Section II., this bald assertion does not entitle Defendants to

   summary judgment. They also cannot defend the declaratory claim on the grounds that State

   Farm Mutual should not have paid the medical bills at issue therein. State Farm Mutual did not,

   in fact, pay those bills, which is the basis for its requested declaratory relief.



                                                      21
Case 1:18-cv-23329-RAR Document 85 Entered on FLSD Docket 07/12/2019 Page 22 of 22



                        Request for Hearing Pursuant to Local Rule 7.1(b)

          State Farm Mutual requests a hearing on Defendants’ Motion as oral argument will give

   the parties a more complete opportunity to explain the issues and arguments encompassed within

   this dispositive motion and answer any questions the Court may have regarding them.

          Dated: July 12, 2019.
                                              Respectfully submitted,

                                              /s/ Kenneth P. Hazouri
                                              Kenneth P. Hazouri, B.C.S. (Fla. Bar No. 019800)
                                              Trial Counsel
                                              khazouri@dsklawgroup.com
                                              lquezada@dsklawgroup.com
                                              Andrew S. Ballentine (Fla. Bar No. 118075)
                                              aballentine@dsklawgroup.com
                                              skuharske@dsklawgroup.com
                                              deBeaubien, Simmons, Knight,
                                                Mantzaris and Neal, LLP
                                              332 North Magnolia Avenue
                                              Orlando, Florida 32801
                                              Telephone: (407) 422-2454
                                              Attorneys for Plaintiff




                                                22
